Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following FINAL Office Action is in response to communication filed on 02/03/2021 regarding application 16/376,128.

Status of Claims
	Claim(s) 1-20 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed to be persuasive.
	Applicant argues that the claims are not reciting an abstract idea and even should it recite an abstract idea, it integrates the abstract idea into a new and practical application of the exception.
	Examiner disagrees as the claims, when viewed under Step 2A, Prong One, the claims recite an invention for the processing of historical facility and demand data, projecting future resource demand, determining modifications of resources to meet expected future demand, and presenting the information to a user via a visual representation. These are reciting fundamental economic practices and principles as the acts described are focused on managing supply to meet demand which would be considered fundamental. In regards to integrating the abstract idea into 

Response to Amendments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the emended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1-20 are directed towards the receiving of demand data and generating a visual display for available resources, and then displaying resource availability with modifications based on projected demand at a specific time. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Fundamental Economic Principles and Practices). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.)
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claim 1 is directed towards a method comprising at least one step. Claim 11 is directed towards a system, which falls under the product category. Accordingly, the claims fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Claim 17 is directed towards a computer program product comprising a computer readable storage medium. The claim language "computer readable storage medium" is listed in the specification in paragraph [0085] as "not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves ... ". As such the claims will be viewed as being directed towards a 'non-transitory' computer readable storage medium and will be viewed as falling under the product category, thus placing it under one of the four statutory categories of invention.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims are "directed to" an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a particular application.
Regarding representative independent claims 1, 11, and 17, the claims set forth an invention for the receiving of demand data and generating a visual display for available resources, and then displaying resource availability with modifications based on projected demand at a specific time which are directed towards a fundamental economic practice and principle in the following limitations:
Receiving ... facility data comprising historical facility data and current facility data
Receiving demand data
Determining, based on the facility data and the demand data and using
cognitive ... techniques, projected resource demand
Generating a visual representation of a facility, the visual representation of the facility comprising available resources and resource demand associated with a specific time, wherein the available resources are rendered according to a first visual style
Determining resource availability modifications based on the available resources and the projected resource demand
Generating, within the visual representation of the facility, a visual representation of the resource availability modifications associated with the specified time, wherein the resource availability modifications define suggested changes to modify the available resources and the suggested changes to modify the available resources are rendered…according to a second visual style within the visual representation of the facility…
Under Step 2A, Prong Two, the claims recite the following additional elements:
	Independent claims 1, 11, and 17 further recite the addition of:
A processor
A memory
A computer readable storage medium
Virtual or Augmented Reality
These additional elements, considered both individually and as an ordered pair do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this can be found in paragraph(s) 43, 81, and 85:

[0043 J Referring to FIG. 3, there is shown an embodiment of a processing system 300 for implementing the teachings herein. In this embodiment, the system 300 has one or more central processing units (processors) 21 a, 21 b, 21 c, etc. (collectively or generically referred to as processor(s) 21 ). In one or more embodiments of the invention, each processor 21 may include a reduced instruction set computer (RISC) microprocessor. Processors 21 are coupled to system memory 34 and various other components via a system bus 33. Read only memory (ROM) 22 is coupled to the system bus 33 and may include a basic input/output system (BIOS), which controls certain basic functions of system 300. 

[0081] The various components, modules, engines, etc. described regarding FIG. 6 can be implemented as instructions stored on a computer-readable storage medium, as hardware modules, as special-purpose hardware (e.g., application specific hardware, application specific integrated circuits (AS/Cs), application specific special processors (ASSPs), field programmable gate arrays (FPGAs), as embedded controllers, hardwired circuitry, etc.), or as some combination or combinations of these. According to aspects of the present disclosure, the engine( s) described herein can be a combination of hardware and programming. The programming can be processor executable instructions stored on a tangible memory, and the hardware can include the processing device 411 for executing those instructions. Thus a system memory (e.g., memory 412) can store program instructions that when executed by the processing device 411 implement the engines described herein. Other engines can also be utilized to include other features and functionality described in other examples herein.

[0085] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non- exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media ( e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The memory, processor, virtual/augmented reality, and computer readable storage medium are the equivalent of merely adding the words "apply it" to the judicial exception.  In addition the processor also represents an instance of mere data gathering. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Claims that amount to nothing more than instructions to apply the abstract idea using a generic computer to not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2385, 110 USQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")). Therefore the claims are not eligible.
Dependent claims 2-10, 12-16, and 18-20 recite further limitations such as specifying the types of resources (Claims 2-3, and 12-13), specifying the demand data (Claims 4-5), specifying projected resource demand (Claim 6), specifying the visuals (Claims 7, 9, 14, 16, 18, and 20), specifying projection techniques (Claims 8), and receiving user input (Claims 10), specifying the computing device (Claim 15, and 19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-4, and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2012/0232926 A1) in view of Schuck (US 2017/0185721 A1) and Haddick (US 2012/0249797 A1).






Claim(s) 1, 11, and 17 –
	Boyle teaches the following limitations:
A computer implemented method
A computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method comprising. (Boyle: Paragraph 50, " ... computer program product including computer-executable instructions embodied upon a tangible computer readable medium, wherein the computer-executable instructions, when executed by a suitable computer, cause the computer to implement a method, or to embody a system or apparatus, in accordance with the invention.")
A processor communicatively coupled to a memory, the processor configured to (Boyle: Paragraph 26, "one or more processors,"; Paragraph 64, " ... associated with random access memory ... ")
Receiving, by a processor, facility data comprising historical facility data and current facility data (Boyle: Paragraph 11, "extracting from the database historical patient demand data ... "; Paragraph 78, "Current data may be gathered using existing medical facility information systems ... ")
Determining, based on the facility data and the demand data and using cognitive computing techniques, projected resource demand (Boyle: Paragraph 67, " ... provide relevant predictions of future demand during particular specified time periods ... ")
Boyle teaches a method for predicting future resource demand, however, it does not explicitly disclose methods of visualizations. Schuck teaches the following:
Generating a visual representation of a facility, the visual representation of the facility comprising available resources and resource demand associated with a specified time, wherein the available resources are rendered according to a first visual style (Schuck: Paragraph 43, " ... utilization visualization app ... to processing real-time and historical facility data, and generating graphical user interfaces ... provide users such as hospital administrators and other personnel a graphical view of the utilization of various .... ")
Determining resource availability modifications based on the available resources and the projected resource demand; and (Schuck: Paragraph 58, " ... data derived from historical data such as trends, patterns, and correlative relationships ... patient medical records ... patient bed assignments, bed availability ... ")
generating, within the visual representation of the facility, a visual representation of the resource availability modifications associated with the specified time, wherein the resource availability modifications define suggested changes to modify the available resources and the suggested changes to modify the available resources are rendered for display according to a second visual style within the visual representation of the facility…(Schuck: Paragraph 72, " ... depictions of flow based on width ... depictions of patient flow maybe displayed in interface based on any number of visual attributes ... ")
Boyle in view of Shuck does not teach the addition of augmented or virtual reality, however, Haddick discloses the following:
…wherein the processor is configured to use virtual reality or augmented reality to generate the suggested changes of the available resources for display within the visual representation of the facility, the virtual reality or the augmented reality being generated using a two-dimensional representation or a three-dimensional representation. (Haddick: Paragraph 7, “In embodiments, the eyepiece may include an internal software application running on an integrated multimedia computing facility that has been adapted for 3D augmented reality (AR) content display and interaction with the eyepiece. 3D AR software applications may be developed in conjunction with mobile applications and provided through application store(s), or as stand-alone applications specifically targeting the eyepiece as the end-use platform and through a dedicated 3D AR eyepiece store”; Paragraph 332, “Communications from the eyepiece may include communication links for special purposes. For instance, an ultra-wide bandwidth communications link may be utilized when sending and/or receiving large volumes of data in a short amount of time. In another instance, a near-field communications (NFC) link may be used with very limited transmission range in order to post information to transmit to personnel when they are very near, such as for tactical reasons, for local directions, for warnings, and the like.”; Paragraph 779, “The eyepiece may suggest maneuvers for the pilot to preform based on the surrounding environment, potential threats and the like.”)

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. At the time of applicant's filed invention, it would have been obvious to one of ordinary skill in the art to combine the method of Boyle with the teachings of Schuck , as taught by Schuck (Schuck: Paragraph 5, "In view of the problems facing hospitals and other health care facilities, improved systems and methods for understanding facility utilization are needed."). It would have also been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck with the teachings of Haddick as taught by Haddick (Haddick: Paragraph 550, “…incumbent upon efficient information management.”)

Claims 2, and 12–
	Boyle in view of Schuck and Haddick teach the limitations of claims 1, 11
	Boyle further discloses the following:
Wherein the facility data comprises data representative of the available resources and resource demand (Boyle: Paragraph: 95, " ... could assist with assigning appropriate wards or staff resources ... "; Paragraph 96, " ... analysis of the data identified in the days of the week represent higher ED workloads and hospital bed demand ... ")

Claims 3, and 13 –
	Boyle in view of Schuck and Haddick teach the limitations of claims 1-2, 11-12
	Boyle further discloses the following:
Wherein the available resources comprise at least one of hospital beds, operation rooms, surgical equipment, doctors, nurses, medication and medical supplies. (Boyle: " ... analysis of the data identified in the days of the week represent higher ED workloads and hospital bed demand ... ")

Claim 4 –
	Boyle in view of Schuck and Haddick teach the limitations of claim 1
	Boyle further discloses the following:
Wherein the demand data comprises at least one of social media data, weather data, and deployed ambulance data (Boyle: Paragraph 5, " ... focused upon predicting whether or not emergency department overcrowding will occur during a specified time ... likelihood of ambulance diversion ... ")

Claim 6 –
	Boyle in view of Schuck and Haddick teach the limitations of claim 1
	Boyle further discloses the following:
Wherein the projected resource demand comprises the predicted demand for the available resources in relation to one or more a future time periods (Boyle: Paragraph 18, " ... second distinguishing characteristic is a predetermined time period surrounding the date on which the specified time period occurs ... "; Paragraph 43, " ... predicted patient demand for one or more future time periods...")



Claims 7, 14, and 18 –
	Boyle in view of Schuck teach the limitations of claims 1, 11, and 17.
	Boyle in view of Schuck does not teach the following however, Haddick teaches the following:
The visual representation of the facility comprises the three-dimensional representation of the facility for display and manipulation by a computing device (Haddick: Paragraph 346, “Three-dimensional viewing is also possible in an additional embodiment that incorporates a 3D projector. Two stacked picoprojectors (not shown) may be used to create the three dimensional image output.”; Paragraph 465, “Using the haptic controls or other control discussed elsewhere in this disclosure, a user may pivot or otherwise rotate his or her body and view buildings tagged with virtual tags containing information….If a user seeks a particular address, virtual tags will appear on buildings in the field of view of the wearer. The user may then make selections or choices by voice, by trackpad, by virtual touch screen, and so forth.”)
Wherein a view of the three-dimensional representation is configured to be modified by a user of the computing device to view different portions of the three­dimensional representation of the facility (Haddick: Paragraph 402, “Hand motions may also be used to manipulate objects displayed on the inside of the translucent lens, such as moving an object, rotating an object, deleting an object, opening-closing a screen or window in the image, and the like. Although hand motions have been used in the preceding examples, any portion of the body or object held or worn by the wearer may also be utilized for gesture recognition by the eyepiece.”; Paragraph 501, “use of game controllers, one or more touch screens, or any of the control techniques described herein which may allow the user to navigate, manipulate, and interact with the 3D environment.”)

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. At the time of Applicant’s filed invention it would have been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck with the teachings of Haddick as taught by Haddick (Haddick: Paragraph 550, “…incumbent upon efficient information management.”)

Claim 8 –
	Boyle in view of Schuck and Haddick teach the limitations of claims 1
	Boyle further discloses the following:
Wherein determining the projected resource demand using cognitive computing techniques comprises using one or more of statistical models and supervised machine learning to predict future demand based on the historical facility data and current facility data. (Boyle: Paragraph 85, " ... validation of the models was undertaken using appropriate statistical techniques to establish the performance on samples of actual admissions ... ")



Claims 9, 16, and 20–
	Boyle in view of Schuck teach the limitations of claims 1, 11, and 17.
	Boyle in view of Schuck does not teach the following however, Haddick teaches the following:
Wherein the first visual style comprises an opaque image, whereas the second visual style comprises a semi-transparent image. (Haddick: Paragraph 151, “In embodiments, either lenses 104 are see-through or translucent while in other embodiments only one lens 104 is translucent while the other is opaque or missing. In embodiments, more than one projector 108 may be included in the eyepiece 100.”; Paragraph 715, “command and/or control modes and interfaces in which inputs can be reflected may include a graphical user interface (GUI), auditory command interface, clickable icons, navigable lists, virtual reality interface, augmented reality interface, heads-up display, semi-opaque display, 3D navigation interface, command line, virtual touch screen, robot control interface, typing…”

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. At the time of Applicant’s filed invention it would have been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck with the teachings of Haddick as taught by Haddick (Haddick: Paragraph 550, “…incumbent upon efficient information management.”)

Claim 10 –
	Boyle in view of Schuck and Haddick teach the limitations of claim 1
	Boyle further discloses the following:
Modifying at least one of the visual representation of the available resources, resource demand and resource availability modifications to represent data associated with a different specified time. (Boyle: Paragraph 34, "includes an input interface ... "; Paragraph 35, " ... updates including recent patient demand data ... "; Paragraph 36, " ... adding the recent patient demand data to the historical data contained ... ")
Boyle does not teach the following, however, Schuck teaches the following:
Receiving a user input indicative of a different specified time; and (Schuck: Paragraph 77, " ... may receive input from user moving slider to select a requested time for display ... ")

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. At the time of applicant's filed invention, it would have been obvious to one of ordinary skill in the art to combine the method of Boyle with the teachings of Schuck , as taught by Schuck (Schuck: Paragraph 5, "In view of the problems facing hospitals and other health care facilities, improved systems and methods for understanding facility utilization are needed.").


Claims 15 and 19–
	Boyle in view of Schuck teach the limitations of claims 11, and 14.
	Boyle in view of Schuck does not teach the following however, Haddick teaches the following:
The computing device is one of a desktop computer, a laptop, a tablet, a virtual reality device or an augmented reality device. (Haddick: Paragraph 6, “The present disclosure relates to an augmented reality eyepiece, associated control technologies, and applications for use, and more specifically to software applications running on the eyepiece.”)

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. At the time of Applicant’s filed invention it would have been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck with the teachings of Haddick as taught by Haddick (Haddick: Paragraph 550, “…incumbent upon efficient information management.”)



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2012/0232926 A1) in view of Schuck (US 2017/0185721 A1), and further in view of Haddick (US 2012/0249797 A1), and Hutton (US 2012/0182245 A1).

Claim 5 –
	Boyle in view of Schuck and Haddick teaches the limitations of claims 1 and 4.
	Boyle in view of Schuck and Haddick does not teach the following, however, Hutton discloses the limitations below:
Wherein deployed ambulance data comprises a GPS location and a patient diagnosis of one or more deployed ambulances. (Hutton: Paragraph 75, " ... ambulance ... in which case information regarding demographic record can be received and transmitted to and from other optional parts of the system during transit ... clinical and diagnosis computer. .. such as times and locations ... GPS ...”)

Boyle teaches a method of predicting future patient demands. Schuck teaches a method of re-time and historical data and generation of predictive graphical user interfaces. Haddick teaches an augmented reality device and display. Hutton teaches a method of using touch screen devices for emergency response. At the time of applicant's filed invention, it would have been obvious to one of ordinary skill in the art to combine the methods of Boyle in view of Schuck and Haddick with the teachings of Hutton as taught by Hutton (Hutton: Paragraph 8, " ... medical crew evaluations and areas for improvement can be compared to known benchmarks after statistics on past service become widely available ... ")

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624